In the
          Court of Appeals
  Second Appellate District of Texas
           at Fort Worth
        ___________________________
             No. 02-19-00428-CV
        ___________________________

IN THE INTEREST OF D.B. AND G.B., CHILDREN



     On Appeal from the 235th District Court
             Cooke County, Texas
         Trial Court No. CV16-00788


       Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      Appellant D.B. (Mother), proceeding pro se, attempts to appeal an “Order

Denying Motion to Recuse” signed by the presiding judge of the Eighth

Administrative Judicial Region on October 28, 2019. Mother’s “Motion to Recuse

Judge” was filed on April 27, 2018, after the trial court had entered a final order

terminating the parent-child relationship between Mother and D.B. (Dylan) and G.B.

(Gabby), and while that termination order was on appeal with our court.1 See In re

D.B., No. 02-18-00015-CV, 2018 WL 2324689 (Tex. App.—Fort Worth May 22,

2018, pet. denied) (per curiam) (mem. op.). We subsequently affirmed the termination

order, and our mandate issued on March 4, 2019. Id. at *18. Thus, the trial court had

entered a final judgment and our mandate had issued before the presiding judge of the

Eighth Administrative Judicial Region signed the “Order Denying Motion to Recuse.”

      On December 4, 2019, we sent Mother a letter expressing our concern that we

lack jurisdiction because the “Order Denying Motion to Recuse” was not a final

judgment or an appealable interlocutory order. See Tex. R. Civ. P. 18a(j)(1)(A) (“An

order denying a motion to recuse may be reviewed only for abuse of discretion on

appeal from the final judgment.”). We informed Mother that unless she filed a

response showing grounds for continuing the appeal, we would dismiss it. See Tex. R.

App. P. 42.3(a), 44.3. Although Mother has filed a response, it does not show


      1
       We use aliases to refer to the children. See Tex. R. App. P. 9.8(b)(2).

                                           2
grounds for continuing the appeal. Accordingly, we dismiss the appeal. See Tex. R.

App. P. 43.2(f); Tex. R. Civ. P. 18a(j)(1)(A); In re M.A.A., No. 05-14-01180-CV, 2016
WL 4442839, at *5 (Tex. App.—Dallas Aug. 23, 2016, no pet.) (mem. op.) (holding

that appellate court lacked jurisdiction to consider complaint regarding order denying

motion to recuse where said order was unconnected to any final judgment in the

case).

                                                    Per Curiam

Delivered: January 16, 2020




                                          3